DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/02/2021, 01/03/2022 and 02/04/2022 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaoka et al. (US 2011/0181661).
Regarding claim 1, Hanaoka et al teaches a carriage (18 figs.4-6) comprising a housing being the carriage to move relative to a carriage beam along a scan direction, the carriage (figs.4-6) comprising: 
a drive mechanism (20,21 figs.3-6) to move the carriage; and 
an alignment guide (43 figs.4-6); 
wherein the alignment guide (43 figs.4-6) is parallel to the carriage beam (42 figs.3-6) and comprises a first flat surface (44 figs.4-6) and a second flat surface (45 figs.4-6) and wherein the carriage comprises a plurality of rolling elements (51-56 figs.4-6) including a first rolling element (51) and a second rolling element (52) being the first rolling element to contact the first flat surface and the second rolling element to contact the second flat surface (figs.3-6; paragraphs 0009-0011, 0016,0037-0046).
Regarding claim 2, Hanaoka et al further teaches wherein the first flat surface (44)  is inclined with respect to the second flat surface (45) (figs.3-6).
Regarding claim 3, Hanaoka et al further teaches wherein the first flat surface (44) is orthogonal to the second flat surface (45) (figs.3-6).
Regarding claim 4, Hanaoka et al further teaches wherein the alignment guide (43) is an L-shaped guide having sides wherein the sides of the L define the first flat surface and the second flat surface(figs.3-6).
Regarding claim 5, Hanaoka et al further teaches wherein the alignment guide (43) is a U-shaped guide wherein two sides of the U define the first flat surface and the second flat surface(figs.3-6).
Regarding claim 6, Hanaoka et al further teaches wherein the alignment guide (43) has a rectangular cross-section(figs.3-6).
Regarding claim 7, Hanaoka et al further teaches wherein the alignment guide (43) is a plate having a bend that defines the boundary between the first flat surface and the second flat surface(figs.3-6).
Regarding claim 8, Hanaoka et al further teaches wherein the rolling element (51-56) comprises an elastomeric member (figs.3-6).
Regarding claim 9, Hanaoka et al teaches a printing system (figs.1,2) comprising: 
a print medium support surface (16 figs.2,3) to support a print medium; 
a carriage (18 figs.4-6) comprising a housing to receive a printhead, the printhead (17) comprising a set of nozzles to eject a printing fluid towards the print medium; 
a carriage beam that extends along a scan direction (42 figs.4-6); 
an alignment guide (43 figs.4-6) parallel to a carriage beam; and 
a drive mechanism (20,21 figs.3-6) to drive the carriage along the scan direction; 
wherein the alignment guide comprises a first flat surface (44 figs.4-6) and a second flat surface (45 figs.4-6) being the first and second surface adjacent to one another and arranged angled between them, and wherein the carriage comprises a first rolling element (51 figs.4-6) in contact with the first flat surface and a second rolling element (52 figs.4-6) in contact with the second flat surface (figs.3-6; paragraphs 0009-0011, 0016,0037-0046).
Regarding claim 10, Hanaoka et al further teaches wherein the first flat surface (44) and the second flat surface (45) are orthogonal (figs.3-6).
Regarding claim 11, Hanaoka et al further teaches wherein the first flat surface (44) and the second flat surface (45) are part of an L-shaped guide (figs.3-6).
Regarding claim 12, Hanaoka et al further teaches wherein the first flat surface (44) and the second flat surface (45) are part of a U-shaped guide (figs.3-6).
Regarding claim 13, Hanaoka et al further teaches wherein the alignment guide (43) has a rectangular cross-section(figs.3-6).
Regarding claim 15, Hanaoka et al further teaches wherein the first and second rolling elements (51,52) comprise an elastomeric member (figs.3-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka et al in view of Bartolome et al. (US6695499) and/or Ong et al (US 7396172)
Regarding claim 14, Hanaoka et al does not explicitly teaches but Bartolome et al and Ong et al teaches a third flat surface (48,150 fig.2,3 Bartolome et al, 13 fig.1 Ong et al) remote from the alignment guide and the carriage comprising a third rolling element in contact with the third flat surface .
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modifay Hanaoka as such to improve stability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853